DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the side that contacts the rotor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, 16-19, 24, 26, 27, 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klopfenstein et al. (20090145926).
Regarding claim 1, Klopfenstein discloses a dispenser head (3; Fig. 21) comprising a pump (1108), a dilution mechanism (1100, 1102, and 1106), an additive mechanism (1107, 1103, and 1106) and an outlet nozzle (85), the pump comprising an attachment mechanism (30) including a duct (30), a pump housing (60), the pump housing comprising a pump inlet (32) and a pump outlet (1102), wherein the duct is in fluid flow communication with the pump inlet (Fig. 5) and the pump outlet is in fluid flow communication with the dilution mechanism (Fig. 21), the dilution mechanism comprising a dilution housing (3A and 3B) comprising a dilution chamber (1106) and a diluent duct (1104 to 1110 or 1105 to 1109; Fig. 21) comprising a diluent inlet (1104 or 1105) and an orifice (1110 or 1109), the diluent duct being in fluid flow communication with the diluent chamber by means of the orifice (Fig. 21), the diluent mechanism being connected to the additive mechanism via a valve (690; par. 0090), the additive mechanism comprising an additive housing (3A and 3B) comprising an additive chamber (1106), an additive inlet (1103) in fluid flow communication with the additive chamber, and the additive chamber being in fluid flow communication with the outlet nozzle (Fig. 21).
Regarding claim 14, the pump, the dilution mechanism, the additive mechanism and the outlet nozzle are provided in the form of a unitary device (3).
Regarding claim 16, the dispenser head is disposable because it is separable from the dispenser using screw threads (31).
Regarding claim 17, the dispenser head further comprising a regulation system comprising: a pump regulator for regulating the flow rate of concentrate liquid pumped into the dilution mechanism (par. 0074); a diluent quantity regulator for regulating the 
Regarding claim 18, the diluent orifice has an outlet area that is sufficiently small to produce a jet of diluent liquid for promoting mixing with the concentrate liquid (par. 0148).
Regarding claim 19, the pump comprises a rotor (65 and 66) housed within a pump housing (3A and 3BB), configured such that the rotor can be driven to rotate within the pump housing operable to transport concentrate liquid from the pump inlet in fluid communication with the concentrate source (par. 0073), to the pump outlet in fluid communication with the dilution chamber (par. 0074); a seal member (par. 0073) bearing against the rotor operable to prevent concentrate liquid from passing from the pump outlet to the pump inlet, and to expel concentrate liquid into the pump outlet (par. 0073-0074).
Regarding claim 24, the additive mechanism comprises an additive disperser (1107) for dispersing the additive fluid within the additive chamber; and is configured such that the additive fluid will be dispersed before (at 1103 in Fig. 21) being combined with the diluted concentrate liquid.
Regarding claim 26, the regulation system comprises a processor (94) configured for receiving input data indicative of the quantity of liquid product to be dispensed, and issuing control signals operable to control at least one respective operating parameter of each of the diluent quantity regulator and the additive quantity regulator, to dispense the quantity of the liquid product (par. 0096).
Regarding claim 27, the dispenser head comprising a plurality of elements that can be functionally coupled to each other (Figs. 1-21), a first element (1100, 1102, and 1106) comprising the dilution mechanism, and a second element (1107, 1103, and 1106) comprising the additive mechanism.
Regarding claim 29, the pump, the dilution mechanism, the additive mechanism and the outlet nozzle are a unitary construction (a cap; par. 0029 and 0070-0071).
Regarding claim 30, the dispenser head is a beverage dispenser head (par. 0001).
Regarding claim 31, Klopfenstein discloses an in-line dispenser assembly comprising a dispenser head as claimed in claim 1 and a supplemental fluid supply system (5 and 1101; par. 0067, 0075, and 0095) for supplying the diluent liquid through a diluent channel (par. 0075) and the additive fluid through an additive channel (32); configured such that the dilution mechanism can be connected to the diluent channel such that the diluent liquid can flow from the diluent channel into the dilution mechanism (par. 0075), and the additive mechanism can be connected to the additive channel such that the additive fluid can flow from the additive channel to the additive mechanism (Fig. 21).
Regarding claim 32, the supplemental fluid supply system is configurable for supplying at least one of the diluent liquid and the additive fluid at a temperature in a range of 1 C to 100C (par. 0095).
Regarding claim 33, the supplemental fluid supply system is configurable for supplying effervescible additive liquid at a pressure of 600 to 1000 kPa (i.e. the system is capable of being expanded to include any .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. in view of Scullion et al. (20060147601).
Regarding claims 22 and 23, Klopfenstein DIFFERS in that it does not disclose the additive inlet is configured to be free of nucleation sites for the formation of gas bubbles within additive fluid when the additive fluid is an effervescible liquid or the additive chamber comprises bubble nucleation means and/or is configured to include nucleation sites for promoting the formation of gas bubbles. Attention, however, is directed to the Scullion reference, which discloses that it is known to provide nucleation sites in a dispense head as desired for the creation of bubbles in a beverage (par. 0014).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Klopfenstein reference in view of the teachings of the Scullion reference by eliminating nucleation sites when a user desires to prevent the formation of bubbles or providing nucleation sites when the formation of bubbles is desired.
Claims 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopfenstein et al. in view of Gatipon et al. (20070114244).
Regarding claim 34, Klopfenstein DIFFERS in that it does not disclose the supplemental fluid supply system is capable of supplying carbonated or nitrogenated aqueous additive liquid. Attention, however, is directed to the Gatipon reference, which discloses a supplemental fluid supply system capable of supplying carbonated or nitrogenated aqueous additive liquid (par. 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Klopfenstein reference in view of the teachings of the Gatipon reference by employing a supplemental fluid supply system capable of supplying carbonated or nitrogenated aqueous additive liquid for the purpose of providing users with carbonated drinks.
Regarding claim 35, Klopfenstein discloses a method of dispensing a quantity of effervescible liquid product using a dispenser head as claimed in claim 1, the method including: determining a quantity of concentrate liquid and a quantity of additive liquid to be combined and dispensed as constituents of the liquid product (par. 0096); 8Based Upon: PCT/EP2019/073495Docket No.: 317.0009providing a concentrate source (1100) connected to the pump mechanism such that the pump mechanism can pump concentrate liquid from the concentrate source to the dilution mechanism (Fig. 21); activating the pump mechanism to pump the quantity of concentrate liquid into the additive mechanism (par. 0096), putting an additive source (1101) into fluid communication with the additive mechanism to allow the quantity of additive liquid to flow into the additive mechanism (Fig. 21); and dispensing the quantity 
Klopfenstein DIFFERS in that it does not disclose the additive liquid being effervescible liquid. Attention, however, is directed to the Gatipon reference, which discloses an additive liquid being effervescible liquid (par. 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Klopfenstein reference in view of the teachings of the Gatipon reference by employing an effervescible liquid for the purpose of providing users with carbonated drinks.
Regarding claim 36, the method including: determining a quantity of diluent liquid to be combined with the quantity of concentrate liquid (par. 0008 of Gatipon; par. 0095-0096 of Klopfenstein); putting a diluent source into fluid communication with the dilution mechanism to allow the quantity of the diluent liquid to flow into the dilution mechanism (par. 0008 of Gatipon; par. 0095-0096 of Klopfenstein), the quantity of concentrate liquid mixing with the quantity of diluent liquid as they flow through the dilution mechanism to provide a quantity of diluted concentrate liquid to the additive mechanism for combination with the additive liquid (par. 0008 of Gatipon; par. 0095-0096 of Klopfenstein); and dispensing the quantity of liquid product comprising the quantity of the concentrate liquid, the quantity of diluent liquid and the quantity of additive liquid (par. 0008 of Gatipon; par. 0001 and 0095-0096 of Klopfenstein).
Regarding claim 37, the method including: dispensing at least a portion of the quantity of diluted concentrate before dispensing the additive liquid for combination with the diluted concentrate (par. 0008 of Gatipon); then dispensing the additive liquid for 
Regarding claim 38, the method including preventing any diluent liquid from entering the dilution mechanism so that additive liquid is combined with undiluted concentrate liquid (par. 0006).
Regarding claim 39, Klopfenstein discloses a method of dispensing a quantity of still liquid product using a dispenser head as claimed in claim 1, the method including: determining a quantity of concentrate liquid and a quantity of diluent liquid to be combined and dispensed as constituents of the liquid product (par. 0008 of Gatipon; par. 0095-0096 of Klopfenstein); providing a concentrate source connected to the pump mechanism such that the pump mechanism can pump concentrate liquid from the concentrate source to the dilution mechanism (par. 0008 of Gatipon; par. 0095-0096 of Klopfenstein); activating the pump mechanism to pump the quantity of concentrate liquid into the dilution mechanism (par. 0008 of Gatipon; par. 0095-0096 of Klopfenstein); putting a diluent source into fluid communication with the dilution mechanism to allow the quantity of diluent liquid to flow into the dilution mechanism (par. 0008 of Gatipon; par. 0095-0096 of Klopfenstein); and dispensing the quantity of liquid product comprising the quantity of the concentrate liquid and the quantity of diluent liquid (par. 0008 of Gatipon; par. 0095-0096 of Klopfenstein).
Allowable Subject Matter
Claims 2-13, 15, 20, 25, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DONNELL A LONG/Primary Examiner, Art Unit 3754